Citation Nr: 1713296	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 2001, for service connection for schizophrenia or other acquired mental illness.  

2.  Entitlement to basic eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 prior to August 20, 2001.  

3.  Whether the Appellant is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1974.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2002 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board notes that the file, previously lost, was rebuilt by the RO in April 2005.  

In October 2014 decisions, the Board remanded the issue of competency for further development and granted service connection for schizophrenia.  

In a May 2015 rating decision, the RO implemented the 2014 Board decision, assigning a 100 percent disability rating for schizophrenia and other acquired mental illness (herein schizophrenia), effective October 18, 2001, as well as finding basic eligibility to Dependents' Educational Assistance (DEA) to be established on that date.  The Veteran appealed the effective date assigned for both benefits.  

In a March 2016 rating decision, the RO granted an earlier effective date of August 20, 2001, for the grant of service connection for schizophrenia as well as establishment of DEA eligibility based on clear and unmistakable error with the May 2015 rating decision.  Nevertheless, both issues remain on appeal.  


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for an acquired psychiatric disability by a Board decision in March 1989; that decision was unappealed and became final.  

2.  The next communication with VA indicating a desire for service connection for an acquired psychiatric disability came on August 20, 2001, which is the current and proper effective date of the grant for service connection.  

3.  Prior to August 20, 2001, the Veteran was not permanently and totally disabled due to a service-connected disability and did not meet the criteria for Dependents' Educational Assistance benefits.
4.  The Veteran is presently shown by medical evidence to not be competent to manage his own funds without limitation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to August 20, 2001, for the grant of service connection for schizophrenia are not met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for entitlement to Dependents' Educational Assistance benefits were not met prior to August 20, 2001.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021 (2016).

3.  The Veteran is not competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's psychiatric claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While the Veteran's claims file has been rebuilt, Board is satisfied that a diligent effort has been made to rebuild the file.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date: Schizophrenia

The Board finds that an effective date earlier than August 20, 2001, for the grant of service connection for schizophrenia is not warranted.  

The Veteran was first denied entitlement to service connection for an acquired psychiatric disability in a March 1989 Board decision.  The claims file does not demonstrate, nor does the Veteran allege, that he appealed that decision.  Thus, the 1989 Board decision became final.  38 U.S.C.A. § 7104 (West 2014).  

The effective date for a grant of service connection for reopened claims is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b); 38 C.F.R. § 3.400(r) (2016).
The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35 (1989). 

An October 2001 rating decision, which deferred the issue of service connection for an acquired psychiatric disability, noted that the claim had been received on August 20, 2001.  The claims file does not include any other communication received prior to that date which demonstrates the Veteran's desire to obtain service connection for acquired psychiatric symptoms or disabilities.  The Board acknowledges that the claims file was previously lost and was rebuilt in 2005.  As such, it is a possibility that some evidence contained in the previous file is no longer of record.  However, the Board also notes that neither the Veteran nor his representative have alleged that the Veteran submitted new evidence or a claim pertaining to service connection for an acquired psychiatric disability prior to August 20, 2001.  In fact, in his representative's statements, such as the letter dated June 11, 2014, it is asserted that the Veteran first filed a new claim after the 1989 Board decision in August 2001, which was denied in January 2002.  

Therefore, in this case, the later date, August 20, 2001, the date of receipt of claim, is the proper effective date for the grant of service connection for schizophrenia.  
38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400 (r).  The record contains no evidence of the Veteran's intent to reopen the claim before that date.  Id.

For the above reasons, the correct effective date for the award of service connection for schizophrenia is August 20, 2001, and no earlier.  The claim is accordingly denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Dependents' Educational Assistance

Regarding the Veteran's claim of entitlement to an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A., Chapter 35, the Board finds that entitlement to an effective date earlier than August 20, 2001, is not warranted. 

Survivors' and Dependents' Educational Assistance, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2016).

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807 (2016).

The Veteran was awarded eligibility to DEA effective August 20, 2001, based upon the finding that his service-connected schizophrenia resulted in total social and occupational impairment as of that date, and hence, was entitled to a total disability evaluation.  Since the effective date for DEA benefits was directly predicated on finding that the Veteran had a permanent and total disability rating due to service-connected disability, August 20, 2001, is the earliest date at which the Veteran could establish eligibility for Chapter 35 benefits.  None of the other criteria for DEA under 38 C.F.R. § 3.807 have been met at any time.  Accordingly, entitlement to an earlier effective date for DEA benefits is denied.

Competency

After reviewing the record, the Board concludes that the Veteran is not competent to manage his own funds without limitation.

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a) (2016).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353 (c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (d); see also 38 C.F.R. § 3.102.

In a March 2009 VA treatment record, the Veteran was found to have lower activities of daily living (ADL) functioning on a regular basis at his own residence by the staff who cared for him during a psychiatric hospitalization.  The record indicates that the Veteran has poor capacity in taking care of his finances and "definitely needs payee to function in an appropriate/social way and for his safety."

A March 2009 letter from his treating social worker indicated that the Veteran's treatment team was requesting that he be awarded a payee as on his last two hospital admission, he state that he has no money and needed to wait until his next check comes.  He also reported that the water department shut off his water because he owed then $1,700 and could not pay the bill.  

In a February 2014 VA examination, the Veteran reported persisted delusions and hallucinations.  The VA examiner found that the Veteran's schizophrenia was chronic, longstanding, and could become quite severe and dangerous as manifested by over 20 psychiatric hospitalizations by history and his enrollment in an intense, structured monitoring and case management program.  The VA examiner described several reasons why the Veteran's judgment was considered poor, including continued drug abuse.  The examiner concluded that the Veteran does not have the mental capacity to contract or manage his affairs, including the disbursement of funds without limitation.  The examiner stated that while the Veteran appeared to be psychiatrically stable at that time, he remained with low grade active auditory hallucinations and poor judgment at times.  Moreover, he was continuing to use a cognitive altering drug which has the potential to further affect his judgment.  

VA treatment records document that the Veteran was diagnosed with unspecified neurocognitive disorder in May 2012.  Throughout 2014, the Veteran was noted with the cognitive disorder as well as with continuous drug use.  

At no time throughout the claim has a medical professional found the Veteran to be competent to manage his own affairs, including the disbursement of funds, without limitation.  The only evidence regarding competency from competent and credible sources are in favor of finding the Veteran to be incompetent to manage his financial affair.  As such, the Board finds that the Veteran's appeal for restoration of competency status must be denied.

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's assertions to be outweighed by the findings of the VA physicians who determined that he is not mentally capable of managing his financial affairs. Further, the Veteran's assertions that he is capable of paying his own bills are outweighed by the evidence which demonstrates that he has had a history of being unable to do so on his own.   

The Board finds that the lay and medical evidence of record is clear, convincing, and leaves no doubt as to the Veteran's incompetency, and that the presumption of competency is overcome.  Based on the above, the Board finds that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

An effective date earlier than August 20, 2001, for the grant of service connection for schizophrenia is denied.

An effective date earlier than August 20, 2001, for basic eligibility to Dependents' Educational Assistance is denied.

Restoration of competency status for VA benefit purposes is denied.




__________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


